291 So. 2d 80 (1974)
Kenneth Carroll KINSER, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-403.
District Court of Appeal of Florida, Third District.
February 26, 1974.
Rehearing Denied March 26, 1974.
*81 Philip Carlton, Jr., and Rex Ryland, Jr., Miami, for appellant.
Robert L. Shevin, Atty. Gen., William L. Rogers, Asst. Atty. Gen., and Gary M. Carman, Legal Intern, for appellee.
Before PEARSON, CARROLL and HENDRY, JJ.
PER CURIAM.
Appellant was convicted of manslaughter upon an information charging him with second degree murder. He was sentenced to five years imprisonment.
On this appeal, the appellant seeks reversal on the ground that the trial judge did not adequately determine whether appellant's waiver of his right to a jury trial was made voluntarily.
The record demonstrates that appellant's trial counsel orally waived jury trial, and the court ordered the appellant to sign a written waiver in open court. We think there has been full compliance with CrPR 3.260, 33 F.S.A., in this cause, and no reversible error has been shown. See Quartz v. State, Fla.App. 1972, 258 So. 2d 283.
Therefore, the judgment and sentence are affirmed.
Affirmed.